EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
Applicant’s response filed September 6, 2021 has been entered.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to show an adjustment device for adjusting a length of a seating portion of a motor vehicle seat including a housing receiving the nut and the threaded rod, the threaded rod comprising a first end adapted for connection with the movable seating part and a second end opposite the first end, the threaded rod and the nut cooperating in rotation to move the movable seating part, wherein the nut comprises a nut weakness area for the breaking of the nut, in combination with other specifically claimed features..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						          /MILTON NELSON JR/September 10, 2021                                             Primary Examiner, Art Unit 3636